Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 1 of 119 PageID #: 297
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 2 of 119 PageID #: 298
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 3 of 119 PageID #: 299
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 4 of 119 PageID #: 300
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 5 of 119 PageID #: 301
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 6 of 119 PageID #: 302
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 7 of 119 PageID #: 303
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 8 of 119 PageID #: 304
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 9 of 119 PageID #: 305
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 10 of 119 PageID #: 306
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 11 of 119 PageID #: 307
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 12 of 119 PageID #: 308
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 13 of 119 PageID #: 309
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 14 of 119 PageID #: 310
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 15 of 119 PageID #: 311
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 16 of 119 PageID #: 312
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 17 of 119 PageID #: 313
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 18 of 119 PageID #: 314
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 19 of 119 PageID #: 315
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 20 of 119 PageID #: 316
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 21 of 119 PageID #: 317
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 22 of 119 PageID #: 318
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 23 of 119 PageID #: 319
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 24 of 119 PageID #: 320
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 25 of 119 PageID #: 321
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 26 of 119 PageID #: 322
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 27 of 119 PageID #: 323
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 28 of 119 PageID #: 324
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 29 of 119 PageID #: 325
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 30 of 119 PageID #: 326
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 31 of 119 PageID #: 327
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 32 of 119 PageID #: 328
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 33 of 119 PageID #: 329
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 34 of 119 PageID #: 330
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 35 of 119 PageID #: 331
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 36 of 119 PageID #: 332
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 37 of 119 PageID #: 333
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 38 of 119 PageID #: 334
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 39 of 119 PageID #: 335
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 40 of 119 PageID #: 336
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 41 of 119 PageID #: 337
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 42 of 119 PageID #: 338
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 43 of 119 PageID #: 339
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 44 of 119 PageID #: 340
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 45 of 119 PageID #: 341
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 46 of 119 PageID #: 342
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 47 of 119 PageID #: 343
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 48 of 119 PageID #: 344
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 49 of 119 PageID #: 345
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 50 of 119 PageID #: 346
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 51 of 119 PageID #: 347
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 52 of 119 PageID #: 348
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 53 of 119 PageID #: 349
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 54 of 119 PageID #: 350
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 55 of 119 PageID #: 351
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 56 of 119 PageID #: 352
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 57 of 119 PageID #: 353
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 58 of 119 PageID #: 354
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 59 of 119 PageID #: 355
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 60 of 119 PageID #: 356
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 61 of 119 PageID #: 357
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 62 of 119 PageID #: 358
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 63 of 119 PageID #: 359
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 64 of 119 PageID #: 360
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 65 of 119 PageID #: 361
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 66 of 119 PageID #: 362
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 67 of 119 PageID #: 363
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 68 of 119 PageID #: 364
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 69 of 119 PageID #: 365
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 70 of 119 PageID #: 366
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 71 of 119 PageID #: 367
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 72 of 119 PageID #: 368
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 73 of 119 PageID #: 369
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 74 of 119 PageID #: 370
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 75 of 119 PageID #: 371
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 76 of 119 PageID #: 372
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 77 of 119 PageID #: 373
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 78 of 119 PageID #: 374
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 79 of 119 PageID #: 375
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 80 of 119 PageID #: 376
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 81 of 119 PageID #: 377
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 82 of 119 PageID #: 378
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 83 of 119 PageID #: 379
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 84 of 119 PageID #: 380
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 85 of 119 PageID #: 381
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 86 of 119 PageID #: 382
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 87 of 119 PageID #: 383
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 88 of 119 PageID #: 384
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 89 of 119 PageID #: 385
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 90 of 119 PageID #: 386
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 91 of 119 PageID #: 387
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 92 of 119 PageID #: 388
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 93 of 119 PageID #: 389
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 94 of 119 PageID #: 390
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 95 of 119 PageID #: 391
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 96 of 119 PageID #: 392
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 97 of 119 PageID #: 393
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 98 of 119 PageID #: 394
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 99 of 119 PageID #: 395
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 100 of 119 PageID #: 396
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 101 of 119 PageID #: 397
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 102 of 119 PageID #: 398
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 103 of 119 PageID #: 399
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 104 of 119 PageID #: 400
          Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 105 of 119 PageID #: 401


        TY CLEVENGER v. UNITED STATES DEPARTMENT OF JUSTICE, ET AL.
                                                 1:18-CV-01568
              UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK


                                                Vaughn Index


               SUMMARY OF FOIA EXEMPTION JUSTIFICATION CATEGORIES


CODED CATEGORIES                                          INFORMATION WITHELD

  EXEMPTION (b)(3)                                 INFORMATION PROTECTED BY STATUE

                             This Coded Category is no longer being applied to withhold information on Bates-numbered pages
          (b)(3)-1
                             FBI 18-cv-01568-6, 8, and 42.

  EXEMPTION (b)(5)                                        PRIVILEGED INFORMATION
          (b)(5)-1           Deliberative Process Privilege

          (b)(5)-2           Attorney Work Product Privilege

          (b)(5)-3           Attorney-Client Privilege

 EXEMPTION (b)(6) and             CLEARLY UNWARRANTED INVASION OF PERSONAL PRIVACY AND
 EXEMPTION (b)(7)(C)                   UNWARRANTED INVASION OF PERSONAL PRIVACY

  (b)(6)-1 and (b)(7)(C)-1   Names and Identifying Information of FBI Special Agents and Professional Staff

  (b)(6)-2 and (b)(7)(C)-2   Names and Identifying Information of Non-FBI Federal Government Personnel

  (b)(6)-3 and (b)(7)(C)-3   Names and Identifying Information of Third Parties Merely Mentioned

 EXEMPTION (b)(7)(A)                           PENDING LAW ENFORCEMENT PROCEEDINGS



                                                         A-1
              Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 106 of 119 PageID #: 402


                                     Information Which, if Disclosed, Could Reasonably be Expected to Interfere with Pending
            (b)(7)(A)-1              Law Enforcement Proceedings
                                     [cited at times in conjunction with FOIA Exemption 7(E)]

    EXEMPTION (b)(7)(E)                               INVESTIGATIVE TECHNIQUES AND PROCEDURES
                                     This Coded Category is no longer being applied to withhold information on Bates-numbered
            (b)(7)(E)-1              pages FBI 18-cv-01568-6, 8, and 42.
            (b)(7)(E)-2              Numbers of Personnel, Identity and/or Location of FBI Units and Divisions

                                     This Coded Category is no longer being applied to withhold information on Bates-numbered
            (b)(7)(E)-3              pages FBI 18-cv-01568-85, 86, 122, 124-126, 177-179, 197-198, 250, 252-254, 260, 265-
                                     268, 272-273, 275-277, 282, and 284.
            (b)(7)(E)-4              Investigative Focus of Specific Investigation

            (b)(7)(E)-7              Collection and Analysis

                                                             INDEX KEY

                               RIF: Released in Full
                               RIP: Released in Part
                              WIF: Withheld in Full
                       FOIA WIF: Withheld in full pursuant to FOIA Exemptions
                       Per [OGA]: Information was withheld by [OGA]


                                                      FBI DOCUMENT TYPES
FBI Letters: The FBI letter is the formal correspondence format used to communicate with non-FBI entities, including but not limited to,
other federal agencies, other non-federal law enforcement agencies, commercial businesses, and/or private citizens. Its format is identical
to business letters utilized by commercial agencies, except that it contains the FBI Seal at the top of the first page.




                                                                   A-2
              Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 107 of 119 PageID #: 403


Electronic Mail Messages (E-mails): These documents consist of E-mails between FBI personnel, between FBI personnel and private
citizens/corporations, and between FBI personnel and Other Government Agency (OGA) personnel. Several of the emails contain
attachments.

Other: Copies of U.S. Office of Special Counsel transcripts of recorded interviews taken of FBI personnel.




                                                                  A-3
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 108 of 119 PageID #: 404
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 109 of 119 PageID #: 405
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 110 of 119 PageID #: 406
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 111 of 119 PageID #: 407
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 112 of 119 PageID #: 408
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 113 of 119 PageID #: 409
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 114 of 119 PageID #: 410
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 115 of 119 PageID #: 411
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 116 of 119 PageID #: 412
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 117 of 119 PageID #: 413
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 118 of 119 PageID #: 414



                          1:18-CV-01568
                       Page Disposition Totals


                 Page Disposition Totals
                  Total: 296
                    RIF: 178
                    RIP: 109
                    WIF: 9
                         • FOIA Exemption(s):              9




                                      B-1
Case 1:18-cv-01568-LB Document 37-1 Filed 10/01/19 Page 119 of 119 PageID #: 415
